In an action for goods sold and delivered, defendant interposed a counterclaim for breach of warranty. This is an appeal by plaintiff from the judgment entered on a verdict in favor of defendant for $3,500; Interest was added to the verdict from June 17, 1950, to the date of entry of judgment. Judgment reversed on the law and the facts and a new trial granted, *819with costs to appellant to abide the event, unless defendant stipulate within ten days from the entry of the order hereon to reduce the recovery to $1,320,53, and to recompute interest from August 8, 1950, in which event the judgment, as so reduced, is unanimously affirmed, with costs to appellant. ■ Defendant, is entitled to a recovery computed as follows: (a) labor — $1,758; (b) materials and trucking — $3,324.71; (c) loss of profit — $750; (d) petty cash outlay— $115; (e) extra work by defendant’s president — $250, for a total of $6,197.71. Against this total plaintiff is entitled to an offset of: (1) payment made by Woodmere to defendant — $750; (2) balance for goods sold and delivered — $3,600; (3) $527.18 credit given by plaintiff to defendant before suit on defendant’s present claim for breach of warranty, for a total of $4,877.18. Defendant is entitled to recover the difference between these two sums and is entitled to interest from the date as of which its damages had already accrued, which was August 8, 1950. Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur. [See post, p. 830.]